                            2:20-cr-20035-MMM-EIL # 23             Page 1 of 1
                                                                                                              E-FILED
                                                              Friday, 09 October, 2020 11:38:28 AM
                                                                       Clerk, U.S. District Court, ILCD
                                   UNITED ST ATES DISTRICT COURT
                                   CENTRAL DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA
                                                                                             FIL
                                                                                                OCT - 9 2020
                 vs.                                      Case No. 20-20035

 DOUGLAS 0. MYNATT
                                                                                         CENr'fRiii1,    rf gfJ'N
                                                                                               t/t~if(~fILLINo/sLINO/S

                         NOTICE REGARDING ENTRY OF A PLEA OF GUILTY
        In the event the Defendant decides at any time before trial to enter a plea of guilty, a United States
Magistrate Judge is authorized by CDIL Rule 72.l(A)(24), with the consent of the Defendant and the United
States of America to conduct the proceedings required by Rule 11, Fed. R. Crim. P. incident to the plea. If
after conducting such proceedings, the U.S. Magistrate Judge recommends that the plea of guilty be
accepted, a pre-sentence investigation and report will be ordered pursuant to the Rule 32, Fed. R. Crim. P.
The assigned U.S. District Judge will then act on the U.S. Magistrate Judge's Report and Recommendation,
and, if the plea of guilty is accepted, will adjudicate guilt and the District Judge will decide whether to
accept or reject any associated plea agreement, and will determine and impose sentence.


                                                  CONSENT
        I hereby declare my intention to enter a plea of guilty in the above case, and I request and consent to
a United States Magistrate Judge conducting the proceedings required by Rule 11, Fed. R. Crim. P., incident
to the plea. I understand that if my plea of guilty is then accepted by the District Judge, the District Judge
will decide whether to accept or reject any plea agreement I may have with the United States, and will
adjudicate guilt and impose sentence.
 s/Douglas Mynatt
                                                                      ,
  s/Elisabeth Pollock                                 Date:   IO/ t!J /t,.O
                                                      Date:
                                                                      ,
        On behalf of the United States of America, I hereby request and consent to a United States
Magistrate Judge conducting the proceedings required by Rule 11 , Fed. R. Crim. P., incident to the above
listed Defendant entering a plea of guilty. It is understood that if the Defendant's plea of guilty is then
accepted by the District Judge, the District Judge will then decide whether to accept or reject any plea
agreement that may have been entered into, and will adjudicate guilt and impose sentence thereafter.


UNITED STATES OF AMERICA

  s/Elly Peirson
                                                      Date:    ~ () \ ~ \   o0):o
